ORDER OF DISMISSAL These consolidated actions challenging the validity of the “Clean Water Rule,” 80 Fed. Reg. 37,054 (June 29, 2015), having been transferred to this court by the Judicial Panel on Multi-District Litigation; and This court having issued its jurisdictional ruling on February 22, 2016, holding that plaintiffs’ challenges are subject to direct review in this court, 817 F.3d 261; and The Supreme Court having granted cer-tiorari and having on January 22, 2018, reversed the majority jurisdictional ruling and remanded the matter to this court with instructions to dismiss for lack of jurisdiction, Nat’l Ass’n of Mfrs. v. Dep’t of Defense, — U.S.—, 138 S.Ct. 617, 199 L.Ed.2d 501 (2018); and The Supreme Court having issued its final judgment on February 23, 2018; now therefore, IT IS HEREBY ORDERED that this court’s order of stay dated October 9,2015, staying the Clean Water Rute nationwide, see In re E.P.A., 803 F.3d 804 (6th Cir. 2009), is VACATED; and IT IS FURTHER ORDERED that all petitioners’ challenges to the Clean Water Rule consolidated in this action are hereby DISMISSED for lack of jurisdiction.